946 F.2d 887
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Samuel Ojo ADETIBA, Defendant-Appellant.
No. 91-7158.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 23, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   James C. Fox, Chief District Judge.  (CR-90-15-5)
Samuel Ojo Adetiba, appellant pro se.
Robert Edward Skiver, Assistant United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
DISMISSED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Samuel Ojo Adetiba seeks to appeal his criminal conviction and sentence.   Adetiba noted his appeal of his convictions outside the tenday appeal period established by Fed.R.App.P. 4(b) and failed to move for an extension of the appeal period within the additional thirty-day period provided by Fed.R.App.P. 4(b).   The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).   Appellant's failure to note a timely appeal deprives this Court of jurisdiction to consider this case.   We therefore deny his motion to appoint counsel and dismiss the appeal.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Adetiba's allegation that his trial counsel failed to perfect a timely appeal could, if true, provide the basis for a collateral attack on his conviction.   See United States v. Reyes, 759 F.2d 351, 353 (4th Cir.), cert. denied, 474 U.S. 857 (1985)